PETERS, J.
This is an application to prove a bill of exceptions, on motion in this court, which the presiding judge in the court befow refused ox failed to sign.
*310The statute in such case declares, that “if the judge fail or refuse to sign a bill of exceptions, the point or decision and the facts being truly stated, he is guilty of a high misdemeanor in office, and the supreme court must receive such evidence of the facts as may be deemed by it satisfactory, and proceed to hear the cause as if the bill had been signed by the court.” — Rev. Code, § 2758. The document presented in this court as the bill of exceptions reserved and tendered to the presiding judge for his signature, is established by evidence “deemed satisfactory” in this court. But it appears, from inspection of this document, that it refers to a certain license and several charges of the court which are not set out in full. Such a bill of exceptions is an insufficient statement of the facts required in such a document. For this reason, the judge was not bound to sign it. A reference in a bill of exceptions to a charge, with the words, “here set out the charge,” or “here insert it,” does not make the charge thus referred to a part of the bill of exceptions. — Bradley v. Andrews, 30 Ala. 80; Stodder v. Grant, 28 Ala. 416; Br. Bk. v. Moseley, 19 Ala. 222; Quigley v. Campbell, 12 Ala. 58; Looney v. Bush, Minor, 413. And the court is not bound to sign any such incomplete statement of the facts as a proper bill of exceptions. — Rev. Code, §§ 2755, 2756, 2758. In Carlington v. Jones, this court refused to establish such an imperfect bill of exceptions. — 37 Ala. 240. We think this was a proper construction of the statute.
The motion is therefore refused, with costs. •